   .   1

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

                                                                                                              APR 2 4 2019
                                      UNITED STATES DISTRICT Co                                       T
                                                                                                      CLERK. U.S. DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA SOUnfi.::HN D STRICT OF CALIF0 1 ~ 1~!J\
                                                                                                  BY                           DP. ry
               UNITED STATES OF AMERICA                              JUDGMENT IN AC                                         ·-~-··.,·--·
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                                 v.
               ROBERTO MORA-GARCIA (1)
                                                                        Case Number:        3:12-CR-00891-LAB

                                                                     Sara Peloquin, FD
                                                                     Defendant's Attorney
REGISTRATION NO.                 31146-298
 o-
THE DEFENDANT:
1Z1 admitted guilt to violation of allegation(s) No.        1-3

 D     was found guilty in violation of allegation(s) No.   ~~~~~~~~~~~~~
                                                                                                       after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                     Nature of Violation
                                      nv3, Unlawful use of a controlled substance and/or Failure to Test; VCCA (Violent Crime
               1-2                    Control Act)
                3                     nv21, Failure to participate in drug aftercare program




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                      HON. LARRY ALAN BURNS
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                3:12-CR-00891-LAB
      .
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                   ROBERTO MORA-GARCIA (1)                                               Judgment - Page 2 of 2
CASE NUMBER:                 3: 12-CR-00891-LAB

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 6 months




 D        Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D        The court makes the following recommendations to the Bureau of Prisons:




 D        The defendant is remanded to the custody of the United States Marshal.

 D        The defendant shall surrender to the United States Marshal for this district:
          D    at                             A.M.
          D    as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
          Prisons:
          D    on or before
          D    as notified by the United States Marshal.
          D     as notified by the Probation or Pretrial Services Office.

                                                         RETURN
 I have executed this judgment as follows:

          Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                            , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                       By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3:12-CR-00891-LAB
